PER CURIAM.
The trial court’s order granting the motion of Samuel Jeremie to dissolve the temporary injunction is reversed and the cause remanded to the trial court to conduct an evidentiary hearing wherein the parties are to be permitted to introduce proof in support of their respective positions as to the Republic of Haiti’s entitlement vel non to a temporary injunction pending final disposition of its action to impose a constructive trust on funds deposited in Jeremie’s name in Barnett Bank of South Florida. Thereafter, should the trial court determine to keep the temporary injunction in effect, it shall be conditioned upon a more substantial bond than the $1,000 bond now in effect.
Reversed and remanded.